On Remand From Supreme Court of Alabama.
On September 9,1977, the Supreme Court of Alabama, 359 So.2d 819 remanded these cases to this Court with directions. That Court’s order, S.C. 2407, reads in part as follows:
“IT IS CONSIDERED AND ORDERED that this cause be remanded to the Court of Criminal Appeals with directions to remand within 28 days, Case No. 5 Div. 370 and Case No. 5 Div. 371, to the Circuit Court of Randolph County with directions to the Circuit Court of Randolph County to conduct a hearing within 56 days from the date of the order of remand by the Court of Criminal Appeals, to determine the extent of the participation, if any, by W. D. Wood, II in cases 5 Div. 370 and 5 Div. 371.
“IT IS FURTHER ORDERED AND ADJUDGED that the appellant-respondent, Satterwhite, file any transcript of the hearing within the time and under the provisions of law as apply to appeals in criminal cases, and that the Court of Criminal Appeals forward to this Court any transcript of the proceedings had in the trial court within seven days after receipt, and that jurisdiction of all three cases, Numbers 5 Div. 335, 5 Div. 370, and 5 Div. 371, are hereby retained until the further orders of this Court.”
It is therefore ordered that this cause be and the same is hereby remanded to the trial court to hold an evidentiary hearing in full compliance with the order and directive of the Supreme Court; that said hearing be held within the time limitations specified by the Supreme Court; and a full transcript of said hearing be filed with this Court as directed.
A copy of the opinion of the Supreme Court is attached to this order of remand.
Remanded with directions.
All the Judges concur.
Writ of certiorari quashed, Ala., 359 So.2d 821.